TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2015



                                      NO. 03-14-00372-CV


                                 Elizabeth A. White, Appellant

                                              v.

              Clean Slate Service, Inc. d/b/a Servpro of North Austin, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the order signed by the trial court on June 5, 2014. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.    Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.